DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 22, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The listed English abstract for the Korean document does not appear to have been provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 2018/0021526 A1).
With regard to claims 1-3, Sullivan et al. teach a hypodermic interface assembly comprising: 5a hub (Fig. 3 threaded hub of 14); a cannula having a central axis extending therethrough (Fig. 7 member 20); and a cannula carrier (Fig. 7 member 18), wherein the cannula carrier is non-removably connected to the cannula (Fig. 8 adhesive 62 in adhesive depositing passage 60/63, [0063]), and 10wherein the cannula carrier is controllably separable from the hub when the cannula is subjected to a radial force relative to the central axis of the cannula (Fig. 8 separable via threads 44, [0062], the cannula is capable of being grasped, providing a radial force, and rotated to separate the components).
With regard to claims 6 and 7, the cannula pierces the septum to be inserted into a passage in the hub to deliver the substance, the cannula carrier passage is the lumen within 18 the cannula is within 58 (Figs. 3 and 8, [0050], [0056]).  The outer surface of the cannula is secured to the inner surface of the hub passage via at least the septum.
With regard to claim 8, see Reference Figure 1 below.

    PNG
    media_image1.png
    355
    389
    media_image1.png
    Greyscale

With regard to claim 9, the leg portion is taken as lower portion 42 (Fig. 8), the head portion is above 48 generally at 52 (Fig. 7).
With regard to claims 10-12, Sullivan et al. teach a hypodermic interface assembly comprising: 15a first hypodermic interface assembly portion that is defined by: a hub (Fig. 3 threaded hub of 14); and a second hypodermic interface assembly portion that is separably-connected to the first hypodermic interface assembly portion, wherein the second hypodermic interface assembly portion is defined by: 20a cannula having a central axis extending therethrough (Fig. 7 member 20); and a cannula carrier non-removably-connected to the cannula (Fig. 8 adhesive 62 in adhesive depositing passage 60/63, [0063]), wherein the cannula carrier is controllably separable from the hub when the cannula is subjected to a radial force relative to the central axis of the cannula (Fig. 8 separable via threads 44, [0062], the cannula is capable of being grasped, providing a radial force, and rotated to separate the components).
With regard to claims 15 and 16, the cannula pierces the septum to be inserted into a passage in the hub to deliver the substance, the cannula carrier passage is the lumen within 18 the cannula is within 58 (Figs. 3 and 8, [0050], [0056]).  The outer surface of the cannula is secured to the inner surface of the hub passage via at least the septum.
With regard to claim 17, see Reference Figure 1 above.
With regard to claim 18, the leg portion is taken as lower portion 42 (Fig. 8), the head portion is above 48 generally at 52 (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 13, 14, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2018/0021526 A1) as applied to claims 1 and 10 above, and further in view of Schraga (US 2012/0123334 A1).
With regard to claims 4, 5, 13, 14, 26, and 27, Sullivan et al. teach a device substantially as claimed.  In Sullivan et al. the cannula carrier provides barbs via the thread protrusions which fit into the grooves of the hub (Figs. 3 and 8 thread barbs 44 of 42 fit into grooves of threads on 14, [0062]).  Sullivan et al. do not disclose a plurality of legs with barbs that fit in a groove of the hub and which move away from the central axis of the hub in response to the radial force.  However, Schraga teaches a threaded cannula carrier which has a plurality of legs which flex outwardly to allow the carrier to be threaded onto the injector as well as inserted and removed in additional fashions which do not include rotation and may enhance safety (Figs. 4, 6, 8, 9, slots 16 form legs, [0005], [0079], [0081], [0082]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of legs which can deflect radially outward in Sullivan et al. as Schraga teaches this is beneficial for connecting the cannula carrier in a plurality of manners to enhance safety.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s arguments, as noted in the rejection the cannula carrier of Sullivan is capable of being subjected to radial forces to yield separation.  Such radial forces may be in addition to other forces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783